                   Case 20-06822                 Doc 99           Filed 05/18/21 Entered 05/18/21 13:33:47                                      Desc Main
                                                                   Document     Page 1 of 15




1A
 /2009
 /2011
 ary
 101-7-TFR
 3 Services
                                                        UNITED STATES BANKRUPTCY COURT
                                                         NORTHERN DISTRICT OF ILLINOIS
                                                                EASTERN DIVISION


                In Re:                                                                          §
                                                                                                §
                NICKOLOS BASALONE                                                               §           Case No. 20-06822
                                                                                                §
                                                              Debtor                            §

                                                             TRUSTEE’S FINAL REPORT (TFR)

                           The undersigned trustee hereby makes this Final Report and states as follows:

                       1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                03/10/2020. The undersigned trustee was appointed on 03/10/2020.

                           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                        3. All scheduled and known assets of the estate have been reduced to cash, released to
                the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                disposition of all property of the estate is attached as Exhibit A.

                           4. The trustee realized gross receipts of                                             $             119,613.00

                                                  Funds were disbursed in the following amounts:

                                                  Payments made under an interim                                                         0.00
                                                  disbursement
                                                  Administrative expenses                                                        11,153.47
                                                  Bank service fees                                                                 104.30
                                                  Other payments to creditors                                                     2,099.41
                                                  Non-estate funds paid to 3rd Parties                                                0.00
                                                  Exemptions paid to the debtor                                                       0.00
                                                  Other payments to the debtor                                                        0.00
                                                                                            1
                                                  Leaving a balance on hand of                                   $             106,255.82

                 The remaining funds are available for distribution.
          ____________________
                     1
                        The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
          will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
          maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
          UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 20-06822                  Doc 99          Filed 05/18/21 Entered 05/18/21 13:33:47                                      Desc Main
                                                         Document     Page 2 of 15




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 08/27/2020 and the
      deadline for filing governmental claims was 09/08/2020. All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $9,230.65. To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $0.00 as interim compensation and now requests a sum of
      $9,230.65, for a total compensation of $9,230.652. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $0.00, and now requests
      reimbursement for expenses of $0.00, for total expenses of $0.002.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 05/18/2021                                     By:/s/BRENDA PORTER HELMS, TRUSTEE
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                 Page:       1
                                         Case 20-06822         Doc 99        Filed 05/18/21 Entered 05/18/21 13:33:47                                 Desc Main
                                                                              Document FORM  1 3 of 15
                                                                                           Page
                                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                 ASSET CASES
                                                                                                                                                                                                  Exhibit A
Case No:               20-06822                       JSB       Judge:        Janet S. Baer                                Trustee Name:                      BRENDA PORTER HELMS, TRUSTEE
Case Name:             NICKOLOS BASALONE                                                                                   Date Filed (f) or Converted (c):   03/10/2020 (f)
                                                                                                                           341(a) Meeting Date:               04/13/2020
For Period Ending:     05/18/2021                                                                                          Claims Bar Date:                   08/27/2020


                                    1                                        2                            3                             4                          5                             6

                         Asset Description                                 Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                    Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                           Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                     Exemptions,                                                                               Assets
                                                                                                   and Other Costs)

  1. 7006 Richmond Ave.                                                          150,000.00                   135,000.00                                               20,000.00                           FA
     Darien Il 60561-0000 Dupage

     Debtor updated value on amended schedules 5/28/2020
     Trustee authorized to sell per order [Dkt. 60]
  2. 18W125 63Rd St. Unit 102A                                                    37,500.00                    44,250.00                                               44,250.00                           FA
     Westmont Il 60559-0000 Dupage

     Trustee authorized to sell per order [Dkt. 60]
  3. 2322 South Ave.                                                              45,000.00                    47,250.00                                               47,250.00                           FA
     Delavan Wi 53115-0000 Walworth

     Trustee's motion to sell approved 10/23/2020 [Dkt. 77]
  4. 2015 Ford F250 Mileage: 77000                                                20,000.00                         0.00                                                       0.00                        FA
  5. 2010 Ford Explorer Mileage: 200000 Debtor's Wife Drives                       3,000.00                         0.00                                                       0.00                        FA
     This Vehicle
  6. 2010 Glastron Gt215 Boat Stored At American Marine In                        16,000.00                         0.00                                                       0.00                        FA
     Delavan, Wi

     Stay lifted [Dkt. 16]
  7. Half Interest In Household Goods                                              1,500.00                         0.00                                                       0.00                        FA
  8. Half Interest In 3 Used Tvs; Cell Phone                                           100.00                       0.00                                                       0.00                        FA
  9. Sports Memorobilia (Photos Ticket Stubs)                                           50.00                       0.00                                                       0.00                        FA
 10. 1 (One) .357 Pistol; 1 (0Ne) 32 Pistol                                            200.00                       0.00                                                       0.00                        FA
 11. Usual Mens Clothing                                                               125.00                       0.00                                                       0.00                        FA
 12. One Watch, One Wedding Ring                                                       120.00                       0.00                                                       0.00                        FA
 13. Cash                                                                          1,000.00                         0.00                                                       0.00                        FA
 14. Bank Of America                                                               1,200.00                         0.00                                                       0.00                        FA
 15. Bank Of America                                                                   520.00                       0.00                                                       0.00                        FA
 16. Strictly Trailer Repair Inc.                                                        0.00                       0.00                                                       0.00                        FA


      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                                                                       Page:       2
                                           Case 20-06822            Doc 99         Filed 05/18/21 Entered 05/18/21 13:33:47                                 Desc Main
                                                                                    Document FORM  1 4 of 15
                                                                                                 Page
                                                                       INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                        ASSET CASES
                                                                                                                                                                                                        Exhibit A
Case No:              20-06822                         JSB            Judge:        Janet S. Baer                                Trustee Name:                      BRENDA PORTER HELMS, TRUSTEE
Case Name:            NICKOLOS BASALONE                                                                                          Date Filed (f) or Converted (c):   03/10/2020 (f)
                                                                                                                                 341(a) Meeting Date:               04/13/2020
For Period Ending:    05/18/2021                                                                                                 Claims Bar Date:                   08/27/2020


                                   1                                                2                           3                             4                          5                             6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

 17. Fall Back Trucking & Repair Inc.                                                          0.00                       0.00                                                       0.00                        FA
 18. Fall Back Trucking Llc                                                                    0.00                       0.00                                                       0.00                        FA
 19. Fall Back Trucking & Repair Llc                                                           0.00                       0.00                                                       0.00                        FA
 20. Strictly Leasing Inc                                                                      0.00                       0.00                                                       0.00                        FA
 21. Nick & Sammys Cy Yard Llc                                                                 0.00                       0.00                                                       0.00                        FA
 22. Merrill Lynch-IRA                                                                    10,300.00                       0.00                                                       0.00                        FA
 23. Bank Of America-IRA                                                                  12,711.00                       0.00                                                       0.00                        FA
 24. Millenium Trust Company-IRA                                                         325,000.00                       0.00                                                       0.00                        FA
 25. Debtor May Have Tax Refunds Due For 2018                                             Unknown                         1.00                                                  8,113.00                         FA
     And 2019 But Tax Returns Are Not Completed For Those
     Years At This Time.
     Federal
 26. Debtor May Have Tax Refunds Due For 2018                                             Unknown                         1.00                                                       0.00                        FA
     And 2019 But Tax Returns Are Not Completed For Those
     Years At This Time.
     State
 27. New York Life Insurance Company                                                      38,604.58                       0.00                                                       0.00                        FA
 28. Ford F150 (2017) - 23,000 miles (u)                                                   7,500.00                  7,500.00                                                        0.00                        FA

     vehicle in possession of and co-owned by Debtor's nephew
 29. Post-Petition Interest Deposits (u)                                                  Unknown                         N/A                                                        0.00                        FA


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $670,430.58              $234,002.00                                                 $119,613.00                       $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:



      UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                                        Page:   3
                                      Case 20-06822            Doc 99         Filed 05/18/21 Entered 05/18/21 13:33:47 Desc Main
9/30/20. Real estate in Westmont and Darien have been liquidated. Property in Delavan WI has been Page
                                                                               Document            listed for5
                                                                                                             sale
                                                                                                               ofwith
                                                                                                                  15a real estate broker; court approval on sale to a
potential buyer is scheduled for 10/23/20. Rule 2004 request has been issued and 341 meeting has been continued to Nov. 9

                                                                                                                                                                        Exhibit A

Initial Projected Date of Final Report (TFR): 02/20/2021         Current Projected Date of Final Report (TFR): 09/30/2021




    UST Form 101-7-TFR (5/1/2011) (Page: 5)
                                                                                                                                                                                                     Page:           1
                                         Case 20-06822                 Doc 99   Filed 05/18/21
                                                                                           FORM 2
                                                                                                 Entered 05/18/21 13:33:47                                  Desc Main
                                                                                 Document      Page  6 of 15 RECORD
                                                                       ESTATE CASH RECEIPTS AND DISBURSEMENTS
           Case No: 20-06822                                                                                                  Trustee Name: BRENDA PORTER HELMS, TRUSTEE                              Exhibit B
      Case Name: NICKOLOS BASALONE                                                                                              Bank Name: Axos Bank
                                                                                                                     Account Number/CD#: XXXXXX0281
                                                                                                                                               Checking
  Taxpayer ID No: XX-XXX8670                                                                                 Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 05/18/2021                                                                                Separate Bond (if applicable):


       1                2                               3                                               4                                                      5                  6                     7

Transaction Date    Check or                 Paid To / Received From                        Description of Transaction                 Uniform Tran.      Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                              Code                                                         ($)
   08/26/20                        Patricia Basalone                         Settlement on value of real                                                      $64,250.00                               $64,250.00
                                                                             estate with non-filing spouse
                                                                             Pursuant to order dated 8/21/20
                                                                             [Dkt. 60]; Report of Sale [Dkt.
                                                                             74]
                                                                             Gross Receipts                              $64,250.00

                        1                                                    7006 Richmond Ave.                          $20,000.00     1110-000
                                                                             Darien Il 60561-0000 Dupage
                        2                                                    18W125 63Rd St. Unit 102A                   $44,250.00     1110-000
                                                                             Westmont Il 60559-0000
                                                                             Dupage
   11/10/20                        Chicago Title Company                     proceeds of sale of Delavan                                                      $40,333.85                              $104,583.85
                                                                             property
                                                                             Gross Receipts                              $47,250.00

                                   Chicago Title & Trust                     1/2- Misc. Title charges                     ($676.00)     4700-000

                                   South Shore Manor                         1/2 - Association fees                       ($220.70)     2500-000

                                   Walworth County Treasurer                 1/2 - Real Estate Tax                        ($735.50)     4700-000

                                   Walworth County Registrar of Deeds        1/2 - Transfer Tax                           ($141.75)     2500-000

                                   Alliant Energy/WPL                        1/2 - MIsc. Utility                           ($57.96)     2500-000

                                   AAA American Cleanout                     1/2 - Cleanout charges                       ($850.00)     2500-000

                                   Berkshire Hathaway Home Serv              1/2 Commission - Listing                    ($1,948.50)    3510-000
                                                                             Broker
                                   Shorewest Realtors                        1/2 - Commission Selling                    ($1,134.00)    3510-000
                                                                             Broker
                                   Suzanne Marshall                          1/2 - Reimb Cleaning, Lawn,                  ($370.00)     2500-000
                                                                             Keys
                                   Delavan Lake Sanitary District            1/2 Sewer                                     ($82.98)     2500-000



        UST Form 101-7-TFR (5/1/2011) (Page: 6)                                      Page Subtotals:                                                         $104,583.85                $0.00
                                                                                                                                                                                                        Page:           2
                                         Case 20-06822                 Doc 99   Filed 05/18/21
                                                                                           FORM 2
                                                                                                 Entered 05/18/21 13:33:47                                    Desc Main
                                                                                 Document      Page  7 of 15 RECORD
                                                                       ESTATE CASH RECEIPTS AND DISBURSEMENTS
           Case No: 20-06822                                                                                                    Trustee Name: BRENDA PORTER HELMS, TRUSTEE                               Exhibit B
      Case Name: NICKOLOS BASALONE                                                                                                Bank Name: Axos Bank
                                                                                                                        Account Number/CD#: XXXXXX0281
                                                                                                                                                 Checking
  Taxpayer ID No: XX-XXX8670                                                                                   Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 05/18/2021                                                                                  Separate Bond (if applicable):


       1                2                              3                                                  4                                                      5                   6                     7

Transaction Date    Check or                 Paid To / Received From                          Description of Transaction                 Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                                Code                                                          ($)
                                   WE Energies                               1/2 - Utillity                                   ($10.85)    2500-000

                                   Walworth County                           1/2 - RE Tax (2020)                             ($687.91)    4700-000

                        3                                                    2322 South Ave.                               $47,250.00     1110-000
                                                                             Delavan Wi 53115-0000
                                                                             Walworth
   02/19/21           2001         INTERNATIONAL SURETIES                    Bond # 016073584                                             2300-000                                        $69.88         $104,513.97
                                   701 Polydras St. #420
                                   New Orleans, LA 70139
   03/03/21                        Axos Bank                                 Bank Service Fee under 11                                    2600-000                                       $104.30         $104,409.67
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   04/19/21             25         Patricia dn Nickolos Basalone             IRS refund                                                   1124-000                $8,113.00                              $112,522.67

   04/23/21           2002         Springer Larsen & Greene                  Attorneys for Trustee fees per                               3210-000                                    $5,963.00          $106,559.67
                                                                             court order dkt #98 filed 4/23/21
   04/23/21           2003         Springer Larsen & Greene                  attorney expenses per court                                  3220-000                                       $303.65         $106,256.02
                                                                             order dkt #98 filed 4/23/21
   04/29/21           2004         Springer Larsen & Greene                  attoney fees                                                 3210-000                                         $0.20         $106,255.82



                                                                                                                  COLUMN TOTALS                                $112,696.85            $6,441.03
                                                                                                                        Less: Bank Transfers/CD's                     $0.00                $0.00
                                                                                                                  Subtotal                                     $112,696.85            $6,441.03
                                                                                                                        Less: Payments to Debtors                     $0.00                $0.00
                                                                                                                  Net                                          $112,696.85            $6,441.03




        UST Form 101-7-TFR (5/1/2011) (Page: 7)                                       Page Subtotals:                                                             $8,113.00           $6,441.03
                                                                                                                                                            Page:     3
                                 Case 20-06822    Doc 99          Filed 05/18/21 Entered 05/18/21 13:33:47          Desc Main
                                                                   Document     Page 8 of 15
                                                                                                                                                             Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                        NET              ACCOUNT
                                                                                                     NET DEPOSITS        DISBURSEMENTS                   BALANCE
                                            XXXXXX0281 - Checking                                        $112,696.85               $6,441.03            $106,255.82
                                                                                                         $112,696.85               $6,441.03            $106,255.82

                                                                                                    (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                            transfers)            to debtors)
                                            Total Allocation Receipts:                  $6,916.15
                                            Total Net Deposits:                       $112,696.85
                                            Total Gross Receipts:                     $119,613.00




UST Form 101-7-TFR (5/1/2011) (Page: 8)                             Page Subtotals:                                        $0.00                $0.00
                 Case 20-06822                Doc 99       Filed 05/18/21 Entered 05/18/21 13:33:47                                    Desc Main
                                                            Document     Page 9 of 15
                                                                          Exhibit C
                                                                ANALYSIS OF CLAIMS REGISTER
Case Number: 20-06822                                                                                                                                 Date: May 18, 2021
Debtor Name: NICKOLOS BASALONE
Claims Bar Date: 8/27/2020


Code #     Creditor Name And Address           Claim Class       Notes                                                Scheduled            Claimed             Allowed
           BRENDA PORTER HELMS,                Administrative                                                             $0.00           $9,230.65           $9,230.65
100        TRUSTEE
2100       THE HELMS LAW FIRM, P.C.
           3400 WEST LAWRENCE,
           CHICAGO, IL 60625

           Springer Larsen & Greene            Administrative                                                              $0.00          $5,963.20           $5,963.20
100
3210




           Springer Larsen & Greene            Administrative                                                           $303.65               $0.00             $303.65
100
3220




           P. C. Alan D. Lasko & Associates    Administrative                                                              $0.00          $2,167.40           $2,167.40
100
3410




           P. C. Alan D. Lasko & Associates    Administrative                                                              $0.00             $60.83              $60.83
100
3420




9          Wintrust Mortgage                   Secured                                                              $198,420.37         $197,277.41               $0.00
400        Attn: Nathan Buikema
4110       1051 Perimeter Dr. #300                               Secured portion of claim 9 valued at $0 per order 9/18/20 [DKt. 69]
           Schaumburg IL 60173


2          North Shore Bank fsb                Secured                                                               $17,075.00          $16,680.59               $0.00
400        15700 W. Bluemound
4120       Brookfield IL 53005                                   Secured portion of claim 2 valued at $0 per order 9/18/20 [Dkt. 68]




10A        Uriel Franco                        Priority                                                                    $0.00          $3,501.25           $3,501.25
230
5300




6          ILLINOS DEPT OF REVENUE             Priority                                                                    $0.00            $951.46             $951.46
280        Illinos Dept of Revenue
5800




                                                                              Page 1                                               Printed: May 18, 2021




         UST Form 101-7-TFR (5/1/2011) (Page: 9)
                 Case 20-06822              Doc 99          Filed 05/18/21 Entered 05/18/21 13:33:47                  Desc Main
                                                            Document      Page 10 of 15
                                                                        Exhibit C
                                                              ANALYSIS OF CLAIMS REGISTER
Case Number: 20-06822                                                                                                                   Date: May 18, 2021
Debtor Name: NICKOLOS BASALONE
Claims Bar Date: 8/27/2020


Code #     Creditor Name And Address          Claim Class       Notes                                   Scheduled            Claimed              Allowed
11         Uriel Franco C/O James Mccabe      Priority                                                      $0.00              $0.00                 $0.00
280        3355 Lenox Rd.
5800       Suite 750                                            Claim withdrawn 12/30/20 [Dkt. 90]
           Atlanta, Ga 30362


1          Comdata                            Unsecured                                                $11,277.00          $10,927.36          $10,927.36
300        5301 Maryland Way Ste 100
7100       Brentwood TN 37027




3          DISCOVER BANK                      Unsecured                                                $19,214.00          $19,253.06          $19,253.06
300        DFS Services LLC
7100       PO Box 3025
           New Albany, Ohio 43054-3025


4          Direct Capital Corporation         Unsecured                                                     $0.00         $359,695.17         $359,695.17
300        155 Commerce Way
7100       Portsmouth NH 03801




5          TCF National Bank                  Unsecured                                                     $0.00          $53,896.22          $53,896.22
300        11100 Wayzata Blvd Suite 801
7100       Minnetonka MN 55305




6A         ILLINOIS DEPARTMENT OF             Unsecured                                                     $0.00             $310.42             $310.42
300        REVENUE
7100       BANKRUPTCY SECTION
           PO BOX 19035
           SPRINGFIELD, IL 62794-9035

7          Carl F. Ewig d/b/a Martec          Unsecured                                               $382,559.00         $370,136.93         $370,136.93
300        International
7100       529 Dowd Ave.
           Elizabeth NJ 07201


8          West Suburban Bank                 Unsecured                                              $1,681,914.30      $1,805,339.10        $1,805,339.10
300        c/o Ice Miller, LLP
7100       Attn: John Cannnizzaro
           250 West Street #700
           Columbus OH 43215

10         Uriel Franco                       Unsecured                                                     $0.00           $4,197.50           $4,197.50
350
7200                                                            Unsecured portion of claim - tardy




           Case Totals                                                                               $2,310,763.32      $2,859,588.55        $2,645,934.20

                                                                            Page 2                                   Printed: May 18, 2021




         UST Form 101-7-TFR (5/1/2011) (Page: 10)
               Case 20-06822              Doc 99        Filed 05/18/21 Entered 05/18/21 13:33:47    Desc Main
                                                        Document      Page 11 of 15
                                                                       Exhibit C
                                                             ANALYSIS OF CLAIMS REGISTER
Case Number: 20-06822                                                                                               Date: May 18, 2021
Debtor Name: NICKOLOS BASALONE
Claims Bar Date: 8/27/2020


            Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                             Page 3                Printed: May 18, 2021




       UST Form 101-7-TFR (5/1/2011) (Page: 11)
        Case 20-06822              Doc 99     Filed 05/18/21 Entered 05/18/21 13:33:47              Desc Main
                                              Document      Page 12 of 15




                                           TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 20-06822
     Case Name: NICKOLOS BASALONE
     Trustee Name: BRENDA PORTER HELMS, TRUSTEE
                         Balance on hand                                               $              106,255.82

               Claims of secured creditors will be paid as follows:

                                                              Allowed            Interim
                                                              Amount of          Payment to      Proposed
      Claim No. Claimant                       Claim Asserted Claim              Date            Payment
                      North Shore Bank
      2               fsb                     $    16,680.59 $             0.00 $          0.00 $            0.00
      9               Wintrust Mortgage $         197,277.41 $             0.00 $          0.00 $            0.00
                 Total to be paid to secured creditors                                 $                     0.00
                 Remaining Balance                                                     $              106,255.82


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant                Total Requested    to Date          Payment
      Trustee Fees: BRENDA PORTER HELMS,
      TRUSTEE                            $                       9,230.65 $             0.00 $           9,230.65
      Attorney for Trustee Fees: Springer Larsen
      & Greene                                           $       5,963.20 $         5,963.20 $               0.00
      Attorney for Trustee Expenses: Springer
      Larsen & Greene                                    $         303.65 $           303.65 $               0.00
      Accountant for Trustee Fees: P. C. Alan D.
      Lasko & Associates                                 $       2,167.40 $             0.00 $           2,167.40
      Other: P. C. Alan D. Lasko & Associates            $            60.83 $           0.00 $              60.83
                 Total to be paid for chapter 7 administrative expenses                $               11,458.88
                 Remaining Balance                                                     $               94,796.94




UST Form 101-7-TFR (5/1/2011) (Page: 12)
         Case 20-06822             Doc 99   Filed 05/18/21 Entered 05/18/21 13:33:47              Desc Main
                                            Document      Page 13 of 15




               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                              NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $4,452.71 must be paid in advance of any dividend to general (unsecured)
     creditors.

                 Allowed priority claims are:

                                                          Allowed Amount     Interim Payments Proposed
     Claim No.            Claimant                        of Claim           to Date          Payment
     10A                  Uriel Franco                    $     3,501.25 $             0.00 $           3,501.25
                          ILLINOS DEPT OF
     6                    REVENUE                         $       951.46 $             0.00 $            951.46
                 Total to be paid to priority creditors                                $                4,452.71
                 Remaining Balance                                                     $              90,344.23


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $2,619,558.26 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 3.5 percent, plus interest (if applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                          Allowed Amount     Interim Payments Proposed
     Claim No.            Claimant                        of Claim           to Date          Payment
     1                    Comdata                         $    10,927.36 $             0.00 $            376.87
     3                    DISCOVER BANK                   $    19,253.06 $             0.00 $            664.01
     4                    Direct Capital Corporation $        359,695.17 $             0.00 $         12,405.29
     5                    TCF National Bank               $    53,896.22 $             0.00 $           1,858.79




UST Form 101-7-TFR (5/1/2011) (Page: 13)
         Case 20-06822             Doc 99   Filed 05/18/21 Entered 05/18/21 13:33:47              Desc Main
                                            Document      Page 14 of 15




                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
                          ILLINOIS DEPARTMENT
     6A                   OF REVENUE          $                  310.42 $              0.00 $              10.71
                          Carl F. Ewig d/b/a Martec
     7                    International               $      370,136.93 $              0.00 $         12,765.41
     8                    West Suburban Bank          $    1,805,339.10 $              0.00 $         62,263.15
                 Total to be paid to timely general unsecured creditors                $              90,344.23
                 Remaining Balance                                                     $                    0.00




             Tardily filed claims of general (unsecured) creditors totaling $4,197.50 have been allowed and
     will be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured)
     claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
     10                   Uriel Franco                $        4,197.50 $              0.00 $               0.00
                 Total to be paid to tardy general unsecured creditors                 $                    0.00
                 Remaining Balance                                                     $                    0.00




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:




UST Form 101-7-TFR (5/1/2011) (Page: 14)
        Case 20-06822              Doc 99   Filed 05/18/21 Entered 05/18/21 13:33:47   Desc Main
                                            Document      Page 15 of 15




                                                         NONE




UST Form 101-7-TFR (5/1/2011) (Page: 15)
